Name: Commission Regulation (EEC) No 2605/90 of 7 September 1990 abolishing the countervailing charge on certain varieties of plums originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 90 Official Journal of the European Communities No L 245/25 COMMISSION REGULATION (EEC) No 2605/90 of 7 September 1990 abolishing the countervailing charge on certain varieties of plums originating in Romania of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions speci ­ fied in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of these products originating in Romania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 93/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2546/90 (3) introduced a countervailing charge on certain varieties of plums originating in Romania ; Whereas the present trend of prices for products origin ­ ating in Romania on the representative markets referred to in Commission Regulation (EEC) No 2118/74 (4), as last amended by Regulation (EEC) No 381 1 /85 recorded or calculated in accordance with the provisions HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2546/90 is hereby repealed. Article 2 This Regulation shall enter into force oil 8 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 118, 20. 5 . 1972, p. 1 . P) OJ No L 119, 11 . 5 . 1990, p. 43. 0 OJ No L 237, 1 . 9 . 1990, p. 100. (&lt;) OJ No L 220, 10. 8 . 1974, p. 20. f5) OJ No L 368, 31 . 12. 1985, p. 1 .